Case 5:19-cv-00036-RWS Document 679 Filed 03/19/21 Page 1 of 5 PageID #: 33571




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                          TEXARKANA DIVISION

 MAXELL, LTD.,

                      Plaintiff,                Case No. 5:19-cv-00036-RWS

 v.                                             JURY TRIAL DEMANDED

 APPLE INC.,

                      Defendants.


               MAXELL, LTD.’S UNOPPOSED MOTION TO DISMISS
                  WITHOUT PREJUDICE THE '794 PATENT
Case 5:19-cv-00036-RWS Document 679 Filed 03/19/21 Page 2 of 5 PageID #: 33572




        Pursuant to Fed. R. Civ. P. 41(a)(2), and in an effort to streamline issues for the above-

 captioned case, Plaintiff Maxell, Ltd. (“Maxell”) hereby agrees to dismiss without prejudice

 certain claims from these actions.

        Specifically, Maxell agrees to dismiss without prejudice its claims of infringement of U.S.

 Patent No. 6,329,794 (the “’794 patent”). Apple does not object to Maxell reducing its damages

 total based on this dismissal by reducing the total number of accused units.

        In addition to dismissing without prejudice its remaining claims of infringement of the ’794

 patent against Apple, Maxell agrees not to institute any legal action or administrative proceeding

 against Apple or any Apple products on the ’794 patent until the conclusion of the inter partes

 review proceedings on that patent (IPR2020-00199), which for avoidance of doubt also includes

 any appeals from the PTAB’s Final Written Decision in IPR2020-00199. Maxell further agrees

 that no Apple product shall be used to satisfy any claim or claim element of the ’794 patent asserted

 by Maxell or its successors and assigns against any party until the conclusion of IPR2020-00199,

 including any appeals from the PTAB’s Final Written Decision.

        Apple does not oppose this Motion.

        At this time, Maxell maintains all claims and defenses not specifically enumerated above.



  Dated: March 19, 2021                        By:    /s/ Jamie B. Beaber
                                                      Geoff Culbertson
                                                      Kelly Tidwell
                                                      Patton, Tidwell & Culbertson, LLP
                                                      2800 Texas Boulevard (75503)
                                                      Post Office Box 5398
                                                      Texarkana, TX 75505-5398
                                                      Telephone: (903) 792-7080
                                                      Facsimile: (903) 792-8233
                                                      gpc@texarkanalaw.com
                                                      kbt@texarkanalaw.com
Case 5:19-cv-00036-RWS Document 679 Filed 03/19/21 Page 3 of 5 PageID #: 33573




                                        Jamie B. Beaber
                                        Alan M. Grimaldi
                                        Kfir B. Levy
                                        James A. Fussell, III
                                        Baldine B. Paul
                                        Tiffany A. Miller
                                        Saqib J. Siddiqui
                                        Bryan C. Nese
                                        William J. Barrow
                                        Alison T. Gelsleichter
                                        Clark S. Bakewell
                                        MAYER BROWN LLP
                                        1999 K Street, NW
                                        Washington, DC 20006
                                        Telephone: (202) 263-3000
                                        Facsimile: (202) 263-3300
                                        jbeaber@mayerbrown.com
                                        agrimaldi@mayerbrown.com
                                        klevy@mayerbrown.com
                                        jfussell@mayerbrown.com
                                        bpaul@mayerbrown.com
                                        tmiller@mayerbrown.com
                                        ssiddiqui@mayerbrown.com
                                        bnese@mayerbrown.com
                                        wbarrow@mayerbrown.com
                                        agelsleichter@mayerbrown.com
                                        cbakewell@mayerbrown.com

                                        Robert G. Pluta
                                        Amanda Streff Bonner
                                        Mayer Brown LLP
                                        71 S. Wacker Drive
                                        Chicago, IL 60606
                                        (312) 782-0600
                                        rpluta@mayerbrown.com
                                        asbonner@mayerbrown.com

                                        Counsel for Plaintiff Maxell, Ltd.
Case 5:19-cv-00036-RWS Document 679 Filed 03/19/21 Page 4 of 5 PageID #: 33574




                             CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that counsel for Plaintiff met and conferred with counsel
 for Defendant on this issue on March 18-19, 2021. Counsel for Defendant indicated that it is
 unopposed to the relief sought in this motion.

                                                     /s/ Jamie B. Beaber
                                                     Jamie B. Beaber

                                                     /s/ Geoff Culbertson
                                                     Geoff Culbertson
Case 5:19-cv-00036-RWS Document 679 Filed 03/19/21 Page 5 of 5 PageID #: 33575




                                CERTIFICATE OF SERVICE

         The undersigned certifies that all counsel of record who are deemed to have consented to
 electronic service are being served this 19th day of March, 2021 with a copy of this document via
 the Court’s CM/ECF system per Local Rule CV-5(a)(3)

                                                     /s/ Jamie B. Beaber
                                                     Jamie B. Beaber
